Title: Hugh Steel to Thomas Jefferson, 12 April 1818
From: Steel, Hugh
To: Jefferson, Thomas


                        
                            Respected Sir,
                             Bellville, St. Clair County, Illinois Territory, April 12th 1818
                        
                        I fear the impertinent intrusion of a stranger will not be verry acceptable to one, who no doubt, is too often pestered with similar communications: But considering you as president of the Phylosophical Philosophical Society, I could not resist the desire I had of communicating the enclosed sheet, through you, to that body.
                        It is intended as the commencement of a series of essays, on the Geography, climate, soil, production, future views, &c &c of the western country. In undertaking this I cannot but feel that diffidence, which might be t looked for at the age of twenty-five, & when I consider how limited have been my means of acquiring information, & how few lights I have to guide me on this head. Several Nos of descriptions of particular parts, especially of Louisiana, I have had printed in the eastern papers last Summer; (in the  N. Intelligencer & Alex. Gaz.) This gave me some encouragement to proceed in a more lengthy manner; but considering the little attention that is paid to newspaper essays of this description, I have concluded to adopt a different plan, as to most of them:—therefore,
                        If the enclosed No. should chance to meet with your approbation, I hope you may present it to the society over which you preside. But should this not be the case, which I fear is the most likely conclusion, prey destroy it, that I may not, in future, have to blush for my past weakness.
                        My avocations, as a physician, afford me sufficient leisure to go on with a work of the proposed kind, had I the necessary qualify qualifications. But should you not deem the enclosed specimen of sufficient merit for public notice, I can appropriate that leisure, otherwise, to as much profit, tho’ not with as much pleasure, as in communicating to the Philosophical Society.
                        I fear I will be asking too much, by requesting a few lines, to know of your approbation or disapprobation of my undertaking.
                        
                            I am, Respected Sir, With great esteem, Your Very Humble Servt
                            Hugh Steel.
                        
                    